NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMERICAN AIRLINES, INC.,                        No. 19-55566

                Petitioner-Appellee,            D.C. No. 3:18-cv-00731-BTM-
                                                WVG
 v.

ROBERT STEVEN MAWHINNEY,                        MEMORANDUM*

                Respondent-Appellant.

                   Appeal from the United States District Court
                       for the Southern District of California
                  Barry Ted Moskowitz, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Robert Steven Mawhinney appeals pro se from the district court’s judgment

granting American Airlines, Inc.’s petition to confirm an arbitration award. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Johnson v. Gruma

Corp., 614 F.3d 1062, 1065 (9th Cir. 2010). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Mawhinney challenges only the propriety of the

decision to compel arbitration of his claim for whistleblowing retaliation, brought

under the Wendell H. Ford Aviation Investment and Reform Act for the 21st

Century (“AIR21”), 49 U.S.C. § 42121. However, the order compelling arbitration

of his AIR21 claim has already been affirmed in American Airlines, Inc. v.

Mawhinney, 904 F.3d 1114 (9th Cir. 2018).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         2                                   19-55566